        1                                                                              HONORABLE MARC BARRECA

        2                                               HEARING DATE: WEDNESDAY, JULY 31, 2019
                                                        HEARING TIME: 10:00 A.M.
        3                                               HEARING PLACE: EVERETT STATION

        4

        5

        6

        7

        8

        9                                     UNITED STATES BANKRUPTCY COURT
                                              WESTERN DISTRICT OF WASHINGTON
       10
                 In re
       11                                                                    No. 17-15492
                 JESSLYN RENEE ANDERSON,
       12                                                                    REPLY IN SUPPORT OF AMENDED
                                                Debtor.                      OBJECTION TO DEBTOR’S
       13                                                                    HOMESTEAD EXEMPTION

       14

       15

       16                Michael P. Klein, Chapter 7 Trustee in this case (the “Trustee”), through his attorneys Bush

       17        Kornfeld LLP, replies in support of his objection to the Debtor’s homestead exemption (the

       18        “Objection”) and states:

       19                In her response to the Objection (the “Response”), the Debtor cites White v. Stamp, 266 U.S.

       20        310, 313 (1924) for the proposition that the “snap-shot” rule only examines the exact facts in place on

       21        the petition date of a bankruptcy filing. Since White, there have been dozens of reported cases

       22        nationwide and controlling case law decided by the Ninth Circuit that demonstrate that snap-shot rule

       23        is neither clear nor do the facts on the petition date end the inquiry. In the Ninth Circuit, courts are

       24                                                                                       B USH K ORNFELD LLP
                 REPLY IN SUPPORT OF AMENDED OBJECTION TO                                                  601 Union Street
       25        DEBTOR’S HOMESTEAD EXEMPTION – Page 1                                                        Suite 5000
                                                                                                  Seattle, Washington 98101-2373
                                                                                                     Telephone (206) 292-2110
2386 20191
       26 cg26hx01fj
               Case 17-15492-MLB          Doc 23     Filed 07/26/19     Ent. 07/26/19 15:56:46         Pg. 1 of 2
        1        directed to consider the “entire state law applicable on the date of filing” when determining an

        2        exemption. In re Jacobsen, 676 F.3d 1193, 1199 (9th Cir. 2012).1 For this case, that law is the

        3        Washington State homestead exemption.

        4                   In this matter, the Debtor did not intend to reside in the Brown Property and moved out no

        5        later than ten days after the Petition Date.2 Upon vacating the Brown Property, the Debtor did not file

        6        a declaration of non-abandonment, as she was required to do by Washington law. Wash. Rev. Code

        7        § 6.13.050.3 Therefore, the Debtor has no exemption in the Brown Property. This result follows the

        8        legislative intent behind homestead exemptions: the Washington State legislature protected primary

        9        residences under certain conditions and not under others. To preclude the operation of the statute, in

       10        favor of debtors or creditors, would be to thwart the will of the legislature. Instead, application of the

       11        statute gives homeowners the protections that the state of Washington intended to provide.

       12                   DATED this 26th day of July, 2019.

       13                                                                        BUSH KORNFELD LLP

       14
                                                                                 By /s/ Thomas A. Buford ________________
       15                                                                           Thomas A. Buford, WSBA #52969
                                                                                 Attorneys for Trustee Michael P. Klein
       16

       17

       18

       19
                            1
                           The Debtor asserts that Jacobsen is inapplicable because it interpreted a similar yet distinct portion of
       20        a homestead provision. Nothing in Jacobsen supports such a restriction and, instead, Jacobsen analyzes a
                 directly analogous situation. If it is not controlling, the case is very instructive in this matter.
       21
                            2
                           The Debtor presented no evidence in support of the Response and did not challenge any of the facts
       22        asserted by the Trustee.
                            3
                                Even if the Debtor did not, she did not return not the property by a date certain, as required by the
       23        statute.

       24                                                                                                  B USH K ORNFELD LLP
                 REPLY IN SUPPORT OF AMENDED OBJECTION TO                                                             601 Union Street
       25        DEBTOR’S HOMESTEAD EXEMPTION – Page 2                                                                   Suite 5000
                                                                                                             Seattle, Washington 98101-2373
                                                                                                                Telephone (206) 292-2110
2386 20191
       26 cg26hx01fj
               Case 17-15492-MLB                 Doc 23      Filed 07/26/19       Ent. 07/26/19 15:56:46          Pg. 2 of 2
